FOR IMMEDIATE NEWS RELEASE                                                               NEWS RELEASE #45
FROM: CLERK OF SUPREME COURT OF LOUISIANA
The Opinions handed down on the 22nd day of October, 2019, are as follows:


PER CURIAM:


       2019-KO-00203        STATE OF LOUISIANA VS. HENRY PIERRE LYLES (Parish of St. John)
                            We find that 2017 La. Acts 282, § 2, which provides that Act 282 shall become
                            effective November 1, 2017, and shall have prospective application only to
                            offenders whose convictions became final on or after November 1, 2017 is
                            unequivocal, and therefore not subject to further judicial construction. For persons
                            like defendant, whose convictions became final on or after November 1, 2017, and
                            whose habitual offender bills were filed before that date, the full provisions of Act
                            282 apply. Accordingly, we find defendant was adjudicated and sentenced pursuant
                            to the wrong version of the Habitual Offender Law. We reverse the court of appeal,
                            vacate the habitual offender adjudication and sentence, and remand for further
                            proceedings. On remand, the district court is directed to apply the version of the
                            Habitual Offender Law, La.R.S. 15:529.1, as it was amended by 2017 La. Acts.
                            282, and before its amendment by 2018 La. Acts 542.
                            REVERSED, HABITUAL OFFENDER ADJUDICATION AND SENTENCE
                            VACATED, AND REMANDED WITH INSTRUCTIONS.
                            Chief Judge Susan M. Chehardy of the Court of Appeal, Fifth Circuit, appointed as
                            Justice pro tempore, sitting for the vacancy in the First District, is recused in this
                            matter.
                            Retired Judge Michael Kirby appointed Justice ad hoc, sitting for Clark, J.
                            Crichton, J., additionally concurs and assigns reasons.
10/22/19

                       SUPREME COURT OF LOUISIANA



                                  No. 2019-KO-00203

                               STATE OF LOUISIANA

                                          versus

                               HENRI PIERRE LYLES


         ON WRIT OF CERTIORARI TO THE FIFTH CIRCUIT
        COURT OF APPEAL, PARISH OF ST. JOHN THE BAPTIST


PER CURIAM:*

       We granted the application to determine whether defendant’s habitual

offender status and sentence are governed by La.R.S. 15:529.1 as it existed at the

time of the commission of the crime, as it was amended by 2017 La. Acts 282, or

as it was amended by 2018 La. Acts 542. Finding Act 282 applies, we reverse the

court of appeal, vacate the habitual offender adjudication and sentence, and remand

with instructions to the district court for further proceedings.

       On November 11, 2016, a St. John the Baptist Parish jury found defendant

guilty of an aggravated battery, La.R.S. 14:34, he committed on February 1, 2015.

On November 16, 2016, the State filed a habitual offender bill of information

alleging two predicate offenses—a 1991 distribution of cocaine conviction and a

2004 manslaughter conviction. On February 13, 2017, the district court adjudicated

defendant a third-felony offender and sentenced him to the life sentence mandated

by La.R.S. 15:529.1(A)(3)(b) (effective August 15, 2010). The court of appeal

vacated the habitual offender sentence and remanded for resentencing because of

the trial court’s failure to vacate the underlying aggravated battery sentence. State

* Retired Judge Michael Kirby appointed Justice ad hoc, sitting for Justice Marcus R. Clark.
Chief Judge Susan M. Chehardy of the Court of Appeal, Fifth Circuit, assigned as Justice pro
tempore, sitting for the vacancy in the First District, is recused in this matter.
v. Lyles, 17-0405 (La. App. 5 Cir. 2/21/18), 239 So.3d 1055. After remand, the

district court resentenced defendant on March 12, 2018, to the same term of

imprisonment under the same provision of law. Defendant appealed.

       On appeal, defendant contended that the Habitual Offender law, as amended

by 2017 La. Acts 282, should be applied to him. Among other changes, this act

reduced from ten to five years the time allowed—commonly known as the

cleansing period—between expiration of correctional supervision for one offense

and commission of the next offense on the habitual offender ladder.1 Defendant’s

probation for distribution of cocaine expired in 1996 and he did not commit

manslaughter until 2003. Therefore, defendant contended he was a second-felony

offender subject to a sentencing range of 3 1/3 to 20 years imprisonment under the

amended law.

       Defendant relied on Section 2 of Act 282, which provides, “This Act shall

become effective November 1, 2017, and shall have prospective application only to

offenders whose convictions became final on or after November 1, 2017.” The

State, however, relied on a subsequent amendment to the Habitual Offender Law in

2018 La. Acts 542 to argue that the district court applied the correct version of the

Habitual Offender Law (i.e., the one in effect when defendant committed the crime

in 2015). According to the State, despite the language of Act 282, the legislature

subsequently clarified its intent with Act 542, which added La.R.S. 15:529.1(K).

       The court of appeal agreed with the State, and found the district court

sentenced defendant under the correct version of the Habitual Offender Law:
1
  In addition to the reduction from ten to five years, the court of appeal noted that Act 282 also
removed persons with a current or prior felony that was a violation of the Uniform Controlled
Dangerous Substance Law punishable for ten or more years from the group of persons subject to
a life sentence as a third felony offender. State v. Lyles, 18-0283, pp. 4 (La. App. 5 Cir.
12/27/18), 263 So.3d 930, 935. Furthermore, Act 282 significantly reduced the sentencing ranges
at each rung of the habitual offender ladder.

                                                2
       Upon review, we rely on the well settled jurisprudence that the law in
       effect at the time of the offense is determinative of a defendant's
       punishment, including for habitual offender proceedings. [State v.
       Parker, 03-0924 (La. 4/14/04), 871 So.2d 317; State v. Sugasti, 01-
       3407 (La. 06/21/02), 820 So.2d 518; State v. Williams, 03-0571 (La.
       App. 5 Cir. 11/12/03), 862 So.2d 108.] Further, we find that by
       enacting subsection K, the legislature clarified its original intent that
       the date of commission of the underlying offense be used to determine
       the sentencing provision applicable to a habitual offender, except as
       otherwise explicitly provided in the statute. Therefore, after review,
       we find that the Habitual Offender Law in effect at the time of the
       commission of defendant's underlying offense of aggravated battery
       should be applied in determining defendant's habitual offender
       sentence, and the trial court did so correctly when imposing
       defendant's enhanced sentence of life imprisonment without benefits.

       ....

       Accordingly, we find that the 2015 version of La. R.S.
       15:529.1(A)(3)(b) is the sentencing provision applicable to defendant
       herein because his third felony (the aggravated battery conviction) and
       his predicate conviction of manslaughter are crimes of violence under
       La. R.S. 14:2(B)(5) and La. R.S. 14:2(B)(4), respectively.
       Additionally, defendant's 1991 conviction for distribution of cocaine
       in violation of La. R.S. 40:967(A) was a violation of the Uniform
       Controlled Dangerous Substance Law punishable by ten years of
       imprisonment or more. La. R.S. 40:967(B)(4). Under the habitual
       offender statute as it existed at the time of the commission of the
       underlying offense of aggravated battery, defendant was subject to an
       enhanced mandatory sentence of life imprisonment without the benefit
       of parole, probation, or suspension of sentence. See La. R.S.
       15:529.1(A)(3)(b). For the foregoing reasons, we find that the trial
       court correctly applied the Habitual Offender Law in effect in 2015 in
       sentencing defendant.

State v. Lyles, 18-0283, pp. 9–10 (La. App. 5 Cir. 12/27/18), 263 So.3d 930, 938–

939.

       The question presented is one of statutory interpretation, which begins “as

[it] must, with the language of the statute.” Bailey v. United States, 516 U.S. 137,

143, 116 S.Ct. 501, 506, 133 L.Ed.2d 472 (1995). “Unequivocal provisions are not

subject to judicial construction and should be applied by giving words their

generally understood meaning.” State v. Oliphant, 12-1176, p. 5 (La. 3/19/13), 113


                                          3
So.3d 165, 168; see also Connecticut Nat. Bank v. Germain, 503 U.S. 249, 253–54,

112 S.Ct. 1146, 1149, 117 L.Ed.2d 391 (1992) (“In any event, canons of

construction are no more than rules of thumb to help courts determine the meaning

of legislation, and in interpreting a statute a court should always turn first to one,

cardinal canon before all others. We have stated time and again that courts must

presume that a legislature says in a statute what it means and means in a statute

what it says there. When the words of a statute are unambiguous, then, this first

canon is also the last: ‘judicial inquiry is complete.’”) (citations omitted).

      As noted above, the relevant portion of Act 282 provides: “This Act shall

become effective November 1, 2017, and shall have prospective application only to

offenders whose convictions became final on or after November 1, 2017.” 2017

La. Acts 282, § 2. By contrast, Act 542 added new Subsection (K) to R.S.

15:529.1:

      K. (1) Except as provided in Paragraph (2) of this Subsection,
      notwithstanding any provision of law to the contrary, the court shall
      apply the provisions of this Section that were in effect on the date that
      the defendant’s instant offense was committed.

      (2) The provisions of Subsection C of this Section as amended by Act
      Nos. 257 and 282 of the 2017 Regular Session of the Legislature,
      which provides for the amount of time that must elapse between the
      current and prior offense for the provisions of this Section to apply,
      shall apply to any bill of information filed pursuant to the provisions
      of this Section on or after November 1, 2017, accusing the person of a
      previous conviction.

2018 La. Acts 542, § 1 (effective August 1, 2018).

      We note at the outset, from the plain language of these provisions in

conjunction with the effective dates of the acts, the legislature appears to have

created three categories of persons potentially affected by these provisions:

   1. There are persons—like the present defendant—whose convictions became


                                           4
         final on or after November 1, 2017, and whose habitual offender bills were

         filed before that date. Those defendants would be eligible to receive the

         benefits of all ameliorative changes made by Act 282.

    2. There are persons whose convictions became final on or after November 1,

         2017, and whose habitual offender bills were filed between that date and

         August 1, 2018 (the effective date of Act 542). Those persons would be

         eligible to receive the benefit of the reduced cleansing period, 2 and they may

         also have colorable claims to the other ameliorative changes provided in Act

         282, although we need not decide that question today.

    3. Finally, there are persons whose convictions became final on or after

         November 1, 2017, and whose habitual offender bills were filed on or after

         August 1, 2018. They would receive the reduced cleansing period by

         operation of Subsection K(2) added by Act 542 but their sentences would be

         calculated with references to the penalties in effect of the date of

         commission in accordance with Subsection K(2) added by Act 542.

         The State urges, and the court of appeal found, essentially, that the

legislature intended what it wrote in Act 542 but did not intend what it wrote in

Act 282, and therefore Act 542 should be applied because it “clarifies” Act 282.

However, the language indicating that Act 282 “shall become effective November

1, 2017, and shall have prospective application only to offenders whose

convictions became final on or after November 1, 2017” is quite clear. Therefore,

we must presume the legislature meant what it said, and the judicial inquiry ends

there.


2
 Notably, such a person would receive the reduced cleansing period regardless of whether Act
282 or Act 542 is applied.

                                              5
       The State, however, attempts to breathe ambiguity into this language by

questioning when a conviction becomes final. That question is readily answered by

Code of Criminal Procedures articles 914 and 922, and the State’s desire that

finality be determined differently for purposes of the Habitual Offender Law than

in other contexts does not suffice to introduce ambiguity into the clear language the

legislature chose.3

       We find that 2017 La. Acts 282, § 2, which provides that Act 282 “shall

become effective November 1, 2017, and shall have prospective application only to

offenders whose convictions became final on or after November 1, 2017” is

unequivocal, and therefore not subject to further judicial construction. For persons

like defendant, whose convictions became final on or after November 1, 2017, and

whose habitual offender bills were filed before that date, the full provisions of Act

282 apply. Accordingly, we find defendant was adjudicated and sentenced

pursuant to the wrong version of the Habitual Offender Law. We reverse the court

of appeal, vacate the habitual offender adjudication and sentence, and remand for

further proceedings. On remand, the district court is directed to apply the version

of the Habitual Offender Law, La.R.S. 15:529.1, as it was amended by 2017 La.

Acts. 282, and before its amendment by 2018 La. Acts 542.

REVERSED, HABITUAL OFFENDER ADJUDICATION AND SENTENCE

VACATED, AND REMANDED WITH INSTRUCTIONS




3
  The State cites La.C.Cr.P. art. 934(3) for the proposition that “[c]onvicted means adjudicated
guilty after a plea or after trial on the merits,” and the State contends that this convicted status
equals finality, at least for the purposes of the Habitual Offender Law. But had the legislature
wished to craft Act 282 to reach convictions occurring after November 1, 2017, it could have
easily done so by stating that Act 282 would become effective and have prospective application
only to offenders “convicted on or after” that date. We further note that the text of the Habitual
Offender Law has made no mention of finality from its inception until the adoption of Act 282.

                                                 6
10/22/19

                      SUPREME COURT OF LOUISIANA


                                No. 2019-KO-00203

                             STATE OF LOUISIANA

                                          v.

                             HENRI PIERRE LYLES


         ON WRIT OF CERTIORARI TO THE FIFTH CIRCUIT
        COURT OF APPEAL, PARISH OF ST. JOHN THE BAPTIST


Crichton, J., additionally concurs and assigns reasons:

      Because the Habitual Offender Law is punitive and demands strict

construction, I agree with the per curiam – as I must. See, e.g., State v. Carr, 99-

2209 (La. 5/26/00), 761 So. 2d 1271, 1274 (“It is a well-established tenet of

statutory construction that criminal statutes are subject to strict construction under

the rule of lenity. Thus, criminal statutes are given a narrow interpretation and any

ambiguity . . . is resolved in favor of the accused and against the State.”) (internal

citations omitted). However, in light of the now two crimes of violence committed

by this defendant, the instant Aggravated Battery (R.S. 14:2(B)(5)), and the

predicate 2004 manslaughter conviction (R.S. 14:2(B)(4)), I—like the trial judge—

believe that the defendant should receive a substantial and meaningful sentence of

hard labor with the Department of Corrections.